Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DOUBLE PATENTING
	The Examiner withdraw non-statutory obviousness-type double patenting on U.S. Patent No. 10,095,756 and U.S. Patent Application No. 16/142,578.

Terminal Disclaimer
The terminal disclaimer filed on 3/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent No. 10,169,486 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-20 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance of independent claims 1, 13 and 20 in the instant application are the combinations of all the limitations and specifically: 
Risbeck and Shafiee do not teach “receive a raw data timeseries and a plurality of other raw data timeseries, wherein each of the raw data timeseries and the plurality of other raw data timeseries are uniquely linked to one timeseries processing workflow of a plurality of 
After further review of result of the searches conducted over the past, that claims most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims 1, 13 and 20. The dependent claims, being definite, further limiting, and fully enabled by the specification and are also allowed.
An updated search for the prior art in EAST database and on domains (IEEE, ACM, Google Patents, Google Scholar, IP.com) have been conducted.  The prior art searched and examined in the database and domains do not fairly teach or suggest the limitations of the claimed subject matter.
The prior art of record neither anticipate nor render obvious the above-recited combination.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/JAU SHYA MENG/Primary Examiner, Art Unit 2168